Citation Nr: 0004433	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for chronic atopic 
eczema, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to March 
1955.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.

In statements on appeal, the veteran's representative raised 
the issues of entitlement to additional separate service 
connection for disabilities of the ankle and respiratory 
system, claimed as secondarily due to the disability at 
issue.  Such matters have not been adjudicated by the RO and 
are not inextricably intertwined with the increased rating 
issue on appeal.  As such, they are referred to the 
originating agency for appropriate action. 


FINDING OF FACT

The service-connected chronic atopic eczema has been 
clinically demonstrated to be systemic with involvement of 
several areas of the body, including the hands, ankles and 
arms, with bleeding indicative of skin ulceration, and healed 
excoriations.


CONCLUSION OF LAW

The criteria for an increased, 50 percent, rating for chronic 
atopic eczema have been met.  38 U.S.C.A. §§ 5107, 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The Board notes that the veteran 
was afforded a VA dermatologic examination in December 1997.  
While records of VA outpatient treatment, as reported by the 
veteran in July 1997, are not of record, the Board notes that 
this decision awards the veteran the highest schedular rating 
assignable for the disability at issue.  As such, no 
practical reason could be served by remanding the case to 
obtain those records.  A remand is inappropriate where there 
is no possibility of any benefit flowing to the veteran.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).  As such, the 
Board is satisfied that all available relevant evidence that 
may be obtained has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The current 30 percent evaluation is warranted for eczema 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.  A maximum 50 percent 
schedular evaluation is for assignment for eczema with 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or when exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806.

On VA dermatologic examination of the veteran in December 
1997, it was reported as medical history that the veteran was 
receiving treatment for the disability at issue, had required 
hospitalization for the disorder on multiple occasions 
subsequent to service, and recently had a secondary infection 
of the ankles which caused his ankles and feet to swell.  He 
reportedly was treated with antibiotics.

Physical examination revealed the ankle skin was inflamed, 
and blood was noted around both ankles, both wrists and one 
arm.  Healed excoriations from scratching were observed on 
his back, upper arms, and shoulder.  The examiner commented 
the veteran had eczema in several areas of the body and that 
the excoriations were indications of generalized pruritus.  
The clinical diagnosis was severe, active, atopic dermatitis, 
disabling at times.  X-rays of the ankles showed no 
osteomyelitis.

The criteria for the next higher evaluation contemplates 
ulceration, extensive crusting, and systemic involvement.  
Such manifestations have been clinically established in the 
current appeal on VA examination in December 1997.  In this 
regard, the Board finds that the objective demonstration of 
blood around both ankles, both wrists and one arm is 
consistent with ulceration.  Healed excoriations from 
scratching on the back, upper arm and shoulder, indicative of 
pruritus, is consistent with extensive crusting.  Moreover, a 
finding of systemic involvement is supported by the 
examiner's observation of involvement of "several areas of 
the body," including the ankles, arms and back.  As the 
criteria for the next higher evaluation have been objectively 
demonstrated in a report of VA clinical examination of 
record, the Board finds that the evidence supports an 
increased, 50 percent, evaluation for eczema.  This is the 
maximum schedular evaluation assignable for the disability at 
issue.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An increased, 50 percent, evaluation for chronic atopic 
eczema is granted, subject to the applicable laws and 
regulations governing the award of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

